Clark, J.
Plaintiff is a Nebraska corporation. Following the filing of its declaration defendant moved to dismiss on the ground that plaintiff had not procured from the secretary of State a certificate of authority to carry on its business in the State of Michigan as required by statute. See Act No. 84, Pub. Acts 1921 (Comp. Laws Supp. 1922, § 9053 [164]). The cause was dismissed. Plaintiff brings error and had accompanying writ of certiorari.
The matter should have been pleaded and was not available upon a motion to dismiss. See Selznick Enterprises v. Garson Productions, 202 Mich. 106, 111; Vyse v. Richards, 208 Mich. 383; Pagenkoff v. *459Insurance Co., 197 Mich. 166, where the question is fully discussed.
The order of dismissal is set aside with costs to plaintiff. The cause is remanded.
Wiest, C. J., and Fellows, McDonald, Bird, Sharpe, Moore, and Steere, JJ., concurred.